UDALL, Vice Chief Justice.
This appeal was taken from a judgment rendered against the defendant (hereinafter called appellant) on the 17th day of June,, 1963, in which the appellant was found guilty by a jury of assault with a deadly weapon. Thereafter appellant was sentenced to serve a term of not less than seven nor more than ten years in the state prison at Florence, Arizona. Appellant was represented by counsel at the trial.
The testimony shows that during the afternoon of January 27, 1963, the appellant stabbed Roy Lee Tealer in the arm with an ice pick; that before the stabbing took place appellant chased the victim some distance at Bridges’ Camp east of Stanfield, Arizona,, before catching up with him; that an attempt was made by an eyewitness to dissuade and stop appellant at the time he was, chasing the victim, but without avail. It does not appear there were any extenuating circumstances that would be helpful to the appellant or that would explain his violent conduct.
*145Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court, pursuant to A.R.S. § 13-161, to handle his appeal. Counsel advised this court by written communication that he had searched the record including the transcript of testimony and has been unable to find grounds upon which an appeal could be based. This court ordered the appeal be submitted. On examination of the record and transcript we find no error.
Judgment affirmed.
BERNSTEIN, C. J., and LOCKWOOD, J., concur.